 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   CIARRA PARKER-LILES et al.,                         No. 2:15-cv-00894-KJN
11                        Plaintiffs,
12             v.                                        ORDER
13   STEVEN GARCIA et al.,
14                        Defendants.
15

16             On January 21, 2020, this case was referred to the undersigned for all purposes pursuant to

17   28 U.S.C. § 636(c). (ECF No. 56.) In light of the case being reassigned, an informal telephonic

18   status conference is set for February 6, 2020, at 9:30 a.m. The parties are instructed to call 5

19   minutes prior to the hearing into the conference line 1-888-363-4734 and use the access code

20   1245690 plus # and the security code 4223 plus # when prompted.

21             By Thursday January 30, 2020, the parties are to file a brief status report with the court

22   addressing any concerns not addressed in the prior status reports (ECF Nos. 46, 48), including,

23   but not limited to, whether a trial schedule similar to the one contained in the court’s prior order

24   (ECF No. 50) is appropriate, and whether a further settlement conference would be beneficial.

25             IT IS SO ORDERED.

26   Dated: January 27, 2020

27
     /parker.894
28
                                                         1
